DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 11-14 have been canceled.

	Claim 7, line 1, replaced “6” with - - 1 - -.

	Claim 15, line 1, replaced “3” with - - 1 - -.


Reasons for Allowance
Claims 1, 4, 5, 7-10 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not reasonably teach or suggest a method for manufacturing a cable sheath onto a power cable comprising supplying a Pb-Ca-Sn alloy comprising from 0.0325 to 0.05 weight % Ca and from 0.4 to 0.8 weight % Sn, based on the total mass of the alloy and where the balance is Pb and unavoidable impurities, in combination with supplying the Pb-Ca-Sn alloy at a temperature from 350 to 380 °C to the stem of the extruder and cooling and solidifying the Pb-Ca-Sn alloy inside the stem of the extruder to a temperature from 180 to 250°C when exiting the stem and entering the cavity of the die-head in combination with the other features claimed.  The claimed method requires a particular amount of Ca to be utilized in combination with a particular amount of Sn in the Pb alloy and this alloy is supplied to the stem at a particular temperature and then cooled inside the stem to a particular temperature when exiting the stem and entering the cavity of the die-head.  This combination of specific limitations provides low flow stresses during extrusion while still producing a sufficiently strong sheath upon aging.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742